 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 MAX SIMEUS,                                            Case No.: 2:18-cv-02233-APG-DJA

 4          Plaintiff                                 Order Dismissing Complaint and Closing
                                                                       Case
 5 v.

 6 BRANDON ALBRIGHT, et al.,

 7          Defendants

 8         On October 3, 2019, I ordered plaintiff Max Simeus to show cause why this action should

 9 not be dismissed for failure to notify the court of a change in address. ECF No. 7. I warned

10 Simeus that failure to respond to the order to show cause would result in dismissal without

11 prejudice. Id. That order was returned in the mail. ECF No. 8. Simeus has still not updated his

12 address or otherwise responded to the order to show cause. I therefore dismiss the complaint

13 without prejudice.

14         IT IS THEREFORE ORDERED that plaintiff Max Simeus’s complaint (ECF No. 1-1) is

15 DISMISSED without prejudice. The clerk of court is instructed to close this case.

16         DATED this 5th day of November, 2019.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
